DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
During the search, the Examiner has identified US Pub 20150272576 by Cappola (hereinafter “Cappola”), closely related to the examined application because:
Both the examined application and Cappola are co-owned by Covidien and are identically titled as “SURGICAL STAPLING APPARATUS WITH FIRING LOCKOUT MECHANISM”.
It appears that at least portions of Cappola have been copied/imported into the examined specification. For example, the phrase “contained within an outer sleeve 184” is present both in Para 0035 of the examined specification (while pointing to a Fig. 2) and in Para 0043 of Cappola. As detailed below, the examined drawings do not show an element 184 in any of the filed figures, contrasting with Cappola, which shows an element 184 in Fig. 2. Similarly, a significant portion of the examined claim language may be found in Cappola’s claims (e.g. compare Claim 1 to Claim 1 between the two documents).
Cappola anticipates all claimed limitations, as detailed in the prior art rejections below.

In spite of Cappola being very relevant to the examined application, the examiner was unable to identify Cappola listed among the over 1400 references included on the five Information Disclosure Statements (IDS) filed by the Applicant on 5/28/2020. 

Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application:
A. Answer to the following specific question seeking Applicant’s factual knowledge:
Describe the manner in which Cappola was used to draft the current application, and/or was used in the invention process.
Provide a statement regarding reasons Cappola was not listed on the IDSs. If Cappola is in fact listed on a previously filed IDS, the examiner would appreciate identification of the page and line where such reference appears.
Provide a statement clarifying whether prior searches have been conducted by the Applicant and its Representatives, or by a foreign Patent Agency examining this application or a closely related co-invented application. If prior searches have been conducted, please provide copies of prior art identified as relevant to this application or to a closely related co-invented application under examination by the USPTO or by a foreign Patent Agency.
B. Factual information (per 37 CFR 1.105):
The process through which information was collected and used to draft the application, particularly how the apparently identical technology disclosed by Cappola was used in the inventive process to generate the examined invention;
The process through which information was collected and used to draft the application, particularly how the Cappola publication was used to generate portions of the examined specification.
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
A copy of any non-patent literature, published application, or patent (U.S. or foreign), by the inventor, that relates to the claimed invention.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities Appropriate correction is required:
Paras 0002-0003: a discussion of Cappola should be included as part of the background section, particularly outlining contrasting features differentiating the examined invention from Cappola.
Paras 0038: “tool assembly 106” is likely intended to read “tool assembly 104”;
Paras 0046: “cartridge assembly 200” is likely intended to read “cartridge assembly 116”;
Paras 0048: “blocking portion 202 of the latch member 202” is likely intended to read “blocking portion 202 of the latch member 200”;
Paras 0050: “engagement feature 162 of the actuation sled 162” is likely intended to read “engagement feature 162 of the actuation sled 162a”;
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because :
a. 	The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
- Paras 0035: “outer sleeve 184 (FIG. 2)”;
The drawings are objected to under 37 CFR 1.84(p)(4) because:
b. 	Reference character “104” has been used to designate both a tool assembly (upper instance, in Fig. 4) and a firing lockout assembly (lower instance, in Fig. 4, likely intended to read “140”). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections and Interpretations
Regarding Claims 1, 9, 12, and 15, recitations of “its retracted position” are understood as referring to either the retracted position of the drive assembly or the retracted position of the sled, depending on which of these two elements (sled or drive assembly) is recited immediately before “its” (note two identical limitations defined as “a retracted position”, in independent claims 1 and 15).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 15, there is insufficient antecedent basis for “the blocking member”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the blocking portion”.
Regarding Claims 1 and 15, there is insufficient antecedent basis for “the drive member”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the driving assembly”. Note further recitations in dependent claims 3 and 17.
Regarding Claims 3, 5, 8, and 17-18 there is insufficient antecedent basis for “the retracted position”. For the purpose of further prosecuting the claim, the phrase will be understood as referring to the retracted position of the sled (note two identical limitations defined as “a retracted position”, in the respective parent claim).
Regarding Claim 14, there is insufficient antecedent basis for “the retracted position”. For the purpose of further prosecuting the claim, the phrase will be understood as referring to the retracted position of the drive assembly (note two identical limitations defined as “a retracted position”, in the respective parent claim).
Note a related objection to Claims 1, 9, 12, and 15, discussed above. The Applicant may consider addressing all rejections and objections related to “retracted position” in a consistent manner.
Furthermore, Claims 2-14 and 16-20 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20150272576 by Cappola (“Cappola”).
Regarding Claim 1, Cappola teaches a surgical stapling device 100 (Fig. 1) comprising: 
a body portion (“body portion 110”, Fig. 1, Para 0038) defining a longitudinal axis (axis centrally located through shaft / body 110 in Fig. 1, from left to right ) having a proximal end (left end, as oriented in Fig. 1) and a distal end (right end, as oriented in Fig. 1); 
a tool assembly 106 supported on the distal end of the body portion, the tool assembly including an anvil assembly 114, a channel member 134 pivotally supported relative to the anvil assembly (compare pivoting motion in Figs. 6 vs. 7A) , and a cartridge assembly 116 releasable disposed within the channel member (Para 0041: “cartridge assembly 116 is receivable in a channel 134 or channel assembly”), the tool assembly being movable from an open position (Fig. 1A, 6) to an approximated position (any of Figs. 7A-12) , the cartridge assembly 116 supporting a plurality of staples (Para 0041) and including an actuation sled 148 (Para 0041, Fig. 7B) movable between a retracted position (see retracted position of the sled in Fig. 8) and an advanced position (corresponding to the distal-most position the drive assembly may take, specifically between the moments shown in Figs. 11A and 12. Para 0055: “when the stapling apparatus 100 has been fired”) to eject the plurality of staples from the cartridge assembly 116;  
a drive assembly 130  movably supported within the tool assembly 106 (Figs. 6-12) from a retracted position (see retracted position of the drive assembly in Fig. 6) to an initial advanced position (see Fig. 8) to move the tool assembly 106 from the open position (of Figs. 1A, 6) to the approximated position (of Fig. 7A) , the drive assembly 130 having a stop surface 222 (Fig. 8) ; and 

wherein in the first position, the blocking member 244a of the latch member 242 is aligned with the stop surface 222 of the drive member 130 to prevent advancement of the drive member (Figs. 6-7B, Para 0055: “positioned in alignment with the stop surface 222 of the drive member 130 to prevent readvancement of the drive member 130”) within the tool assembly 106 beyond the initial advanced position (in this configuration, the drive member does not move “beyond”, i.e. distally past/leftward as oriented in the figures, relative to the initial advanced position shown in Fig. 8) and in the second position the blocking member 244a is misaligned with the stop surface 222 (Para 0053: “244a is pivoted downwardly out from alignment with the stop surface 222”) of the drive member 130 to permit advancement of the drive member 130 (130 is shown as able to advance distally in Figs. 8-11, as the stop surface 244a is pivoted downwards and allows longitudinal translation of the drive member 130) within the tool assembly 106 beyond the initial advanced position (of Fig. 8), wherein the actuation sled 148 is positioned to retain (via fingers 229) the latch member 242 in its second position (Para 0054: “fingers 229 of the actuation sled 148 retain the latch member 242 in the second position”) when the actuation sled 148 is in its retracted position (i.e. of Fig. 8) and the tool assembly 106 is in the approximated position (i.e. closed, see Fig. 8).  

    PNG
    media_image1.png
    559
    818
    media_image1.png
    Greyscale

Examiner-annotated Fig. 4 or Cappola
Regarding Claim 15, Cappola teaches a surgical stapling device 100 (Fig. 1) comprising: 
a body portion (“body portion 110”, Fig. 1, Para 0038) defining a longitudinal axis (axis centrally located through shaft / body 110 in Fig. 1, from left to right ) having a proximal end (left end, as oriented in Fig. 1) and a distal end (right end, as oriented in Fig. 1); 
a tool assembly 106 supported on the distal end of the body portion, the tool assembly including an anvil assembly 114, a channel member 134 pivotally supported relative to the anvil assembly (compare pivoting motion in Figs. 6 vs. 7A) , and a cartridge assembly 116 releasable disposed within the channel member (Para 0041: “cartridge assembly 116 is receivable in a channel 134 or channel assembly”), the tool assembly being movable from an open position retracted position of the sled in Fig. 8) and an advanced position (corresponding to the distal-most position the drive assembly may take, specifically between the moments shown in Figs. 11A and 12. Para 0055: “when the stapling apparatus 100 has been fired”) to eject the plurality of staples from the cartridge assembly 116;  
a drive assembly 130  movably supported within the tool assembly 106 (Figs. 6-12) from a retracted position (see retracted position of the drive assembly in Fig. 6) to an initial advanced position (see Fig. 8) to move the tool assembly 106 from the open position (of Figs. 1A, 6) to the approximated position (of Fig. 7A) , the drive assembly 130 having a stop surface 222 (Fig. 8) ; and 
a firing lockout assembly 200 including a latch member 242 and a biasing member 260 (Fig. 4, Para 0048) , the latch member 242 having a blocking portion 244a and being pivotally supported (via pivots 250, Fig. 4, Para 0053: “pivot the latch member 242 about the pivot members 250”) within the tool assembly 106 between a first position (in Figs. 6 or 7A) to a second position (of Figs. 8-11) , the biasing member 260 being configured to urge the latch member 242 to the first position (Para 0051: “latch member 242 is urged towards a counter-clockwise position by springs 260”) , wherein in the first position, the blocking member 244a of the latch member 242 is aligned with the stop surface 222 of the drive member 130 to prevent advancement of the drive member (Figs. 6-7B, Para 0055: “positioned in alignment with the stop surface 222 of the drive member 130 to prevent readvancement of the drive member 130”) within the tool assembly 106 beyond the initial advanced position (in this configuration, the drive member does not move “beyond”, i.e. distally past/leftward as oriented in the figures, relative to the initial advanced position shown in Fig. 8) and in the second position the blocking member 244a is misaligned with the stop surface 222 (Para 0053: “244a is pivoted downwardly out from alignment with the stop surface 222”) of the drive member 130 to permit advancement of the 

Regarding Claims 2 and 16 (similar limitations, different dependency), Cappola further teaches that the actuation sled 148 is positioned within the cartridge assembly 116 to be engaged by the drive assembly 130 subsequent to the drive assembly 130 moving to the initial advanced position (of Fig. 8). Note that the engagement between the sled 148 and the drive assembly 130 extends from the initial advanced position (Fig. 8) all the way to the distal-most location occupied by the sled after the firing action is completed (Para 0055: “when the stapling apparatus 100 has been fired”). Therefore, engagement is “subsequent”, as the engagement conditions continues to apply after the recited moment in time.
Regarding Claims 3 and 17 (similar limitations, different dependency), Cappola further teaches that further advancement of the drive assembly 130 effects movement of the actuation sled 148 from the retracted position (of Fig. 8, as identified and discussed above)  to the advanced position (as identified and discussed above) upon movement of the drive member from the initial advanced position to a subsequent advanced position (also see Para 0005: “actuation sled positioned within the tool assembly to be engaged by the drive member as the drive member is moved from the retracted position towards the advanced position”).
Regarding Claim 4, Cappola further teaches the biasing member 260 (Fig. 4) positioned to urge the latch member 242 to the first position (Para 0051: “latch member 242 is urged towards a counter-clockwise position by springs 260”) ,
Regarding Claims 5 and 18 (similar limitations, different dependency), Cappola further teaches that the actuation sled 148 includes an engagement feature 229 (“fingers”), the engagement feature engaging the latch member 242 to move the latch member from the first position (of Fig. 7A) to the second position (of Fig. 8) when tool assembly 106 is moved to the approximated position (shown in Fig. 7A as having been moved to the approximated position) and the actuation sled 148  is in the retracted position (of Fig. 8). Also see Para 0057: “advancement of the sled 148 causes fingers 229 again to engage and pivot the latch member 242 from the first position to the second position, and allowing the drive member to be advanced”.
Regarding Claims 6 and 19 (similar limitations, different dependency), Cappola further teaches that latch member 242 includes first and second legs (annotated as L1-L2 above) extending distally from the blocking portion (244a, located proximally, i.e. towards the right, in Fig. 4), each of the first and second legs supporting a pivot member 250 (Fig. 4).  
Regarding Claims 7 and 20 (similar limitations, different dependency), Cappola further teaches that latch member 242 includes an extension (annotated as X, above) extending from one of the first and second legs L1-2, the extension engaging the engagement feature 229 to move the latch member 242 to the second position (Para 0057: “advancement of the sled 148 causes fingers 229 again to engage and pivot the latch member 242 from the first position to the second position, and allowing the drive member to be advanced”) when the tool assembly is moved to the closed position (Figs. 9 and 10, depicting the closed position as the tool assembly 106 has just been closed, as discussed above).  
Regarding Claim 8, Cappola further teaches that movement of the drive assembly 130 beyond (i.e. leftwards, as oriented in Figs. 6-11A) the initial advanced position (of Fig. 8) moves the actuation sled 148 from the retracted position (of Fig. 8) to the advanced position (as identified and discussed above) to eject the plurality of staples from the cartridge assembly 
Regarding Claim 9, Cappola further teaches that drive assembly 130 includes a body (annotated as “B” in the annotated Fig. above) and a clamping member (“working end 210”, Para 0045) including an upper flange 216a and a lower flange 216b interconnected by a vertical strut 214, the clamping member 210 being positioned to engage the actuation sled 148 to move the actuation sled 148 distally (i.e. towards the left in Figs. 6-11A) within the cartridge assembly as the drive assembly moves from its retracted position (of Fig. 6, details above) towards a fully advanced position.  Note Para 0045: “working end 210 includes an upper flange 216a a lower flange 216b and a vertical strut 214 interconnecting the upper flange 216a and the lower flange 216b… distal movement of the drive member 130 …to pivot the cartridge assembly 116 towards the anvil assembly 114 to a closed or approximated position”.
Regarding Claim 10, Cappola further teaches that the body B of the drive assembly 130 includes the stop surface 222 (see Fig. 4 annotated above).  
Regarding Claim 11, Cappola further teaches that the body B of the drive assembly 130 includes a guide surface (underside of beam “B”, annotated as G above, also see item 130a) for retaining the latch member 242 in the second position.  See Fig. 11A and Para 0054: “base 130a of the drive member 130 retains the latch member 242 in the second position”.
Regarding Claim 12, Cappola further teaches that the anvil assembly defines a first cam surface 280a and the cartridge assembly defines a second cam surface 280b, the upper and lower flanges 216a-b (details in Para 0045 and discussed above) of the clamping member 210 of the drive assembly 130 engaging the first and second cam surfaces 280a-b as the drive assembly 130 moves from its retracted position to its initial advanced position to move the tool assembly to the approximated position.  Note Para 0045: “working end 210 includes an upper flange 216a a lower flange 216b and a vertical strut 214 interconnecting the upper flange 216a 
Regarding Claim 13, Cappola further teaches that blocking member 244a of the latch member 242 is positioned to engage a bottom surface 130a (annotated as G above) of the body B of the drive assembly 130 as the drive assembly 130 is moved from its initial advanced position towards its fully advanced position to retain the latch member 242 in the second position.  See Fig. 11A and Para 0054: “base 130a of the drive member 130 retains the latch member 242 in the second position”.
Regarding Claim 14, Cappola further teaches that actuation sled 148 is in abutting relationship with the clamping member of the drive assembly such that upon movement of the drive assembly from the advanced position back to the retracted position, the actuation sled remains in its advanced position.  (Para 0016 discloses verbatim the recited limitations. Note that the recited “clamping member” corresponds to Cappola’s “working end, i.e. element 210 in annotated Fig. 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731